Title: To George Washington from Robert Dinwiddie, 4 May 1754
From: Dinwiddie, Robert
To: Washington, George



Sr
[Williamsburg] May 4th 1754

This Day I recd Yr Advices by Mr Ward, which give me great Concern to experience that my Fears of the French geting Possessn before us of the Fork of Monongehela were too prognistic—The March of our Forces has been delay’d by unfortunate Circumstances. The Independt Compa. from So. Car. arriv’d two Day ago, is compleat 100 Men besides Officers, & will reembark for Alexa. next Week, thence proceed immediately to join Colo. Fry & You. The two Independt Compas. from N. York, may be expected in abt ten Days—The No. Car. Men, under the Command of Colo. Innes are immagind to be on

their March & will probably be at the Rendezvous abt the 15th Inst.—I have laid Yr Letters before the Council, & We approv’d of the Caution You have taken in halting at red Stone Creek, ’till You have assembled a sufficient Body to secure YrSelves & Cannon &ca & then to proceed to Monongehela—I have wrote to Colo. Fry directing him also to proceed to red Stone Creek, which being not far from the Place call’d the Fork of the Roads, where the Half King proposes to meet a select Body of our friendly Inds. You will have frequent Occasions of seeing each other, & agree in Council what is fittest to be done in the present Emergency—I hope Capt. McKay who Commands the Independt Compa. will soon be with You—And as he appears to be an Officer of some Experience & Importance, You will with Colo. Fry & Colo. Innes so well agree, as not to let some Punctillio’s abt Command render the Service You are all engag’d in, perplex’d or obstructed. The ill Conduct of Capt. Trent & his Lt Fraser, in leavg the Fort withot Leave meets with just resentmt here; I have order’d Colo. Fry to try them by a Court Martial, wn I hope they will meet with such Punishmt as this unaccountable Action deserves. I am with respect &ca
